            Case 1:18-cv-01389-CKK Document 27 Filed 08/16/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


 David L. Snyder, in his capacity as counsel         No. 18-cv-1389 CKK
 for Andrew G. McCabe,

                                     Plaintiff,      Hon. Colleen Kollar-Kotelly
                                                     United States District Judge
                       v.

 U.S. Department of Justice, et al.,

                                 Defendants.


                                   JOINT STATUS REPORT

       In this Freedom of Information Act case, the Court ordered the parties to file a joint status

report on the status of plaintiff David L. Snyder’s FOIA request by August 16, 2019. See Minute

Order, July 29, 2019. In accordance with that order, the parties report as follows:

       1.      Processing of pages marked for consultation has been completed, and OIG has

produced all responsive, non-exempt records subject to the FOIA. Similarly, processing of

referred documents has concluded, and all responsive, non-exempt records subject to the FOIA

have been produced.

       2.      OIG has also otherwise completed its processing of Plaintiff’s FOIA request and

has produced all responsive, non-exempt records subject to FOIA.

       3.      In accordance with the Court’s Minute Order entered November 30, 2018, Plaintiff

will move for summary judgment on his claims against the FBI “in conjunction with any summary

judgment briefing on Plaintiff’s claims against the OIG.”

       4.      In light of the recent filing of McCabe v. Barr, et al., 19-cv-2399 (DDC), Plaintiff

requires additional time to determine whether there is a need for motions practice in this case.
            Case 1:18-cv-01389-CKK Document 27 Filed 08/16/19 Page 2 of 2



       5.      The parties respectfully request that the Court order the parties to update the Court

in a joint status report filed by September 18, 2019.



Dated: August 16, 2019                           Respectfully submitted,

/s/ David L. Snyder                              JOSEPH H. HUNT
David L. Snyder (D.C. Bar No. 888303946)         Assistant Attorney General
WILLIAMS SNYDER LLP
1401 New York Ave. N.W., 10th floor              MARCIA BERMAN
Washington, D.C. 20005                           Assistant Branch Director
Telephone:      (202) 274-1169
Facsimile:      (202) 237-6131                    /s/ Justin M. Sandberg                 .
Email:          dsnyder@wsllp.us                 JUSTIN M. SANDBERG (Ill. Bar No. 6278377)
                                                 Senior Trial Counsel
Attorneys for Plaintiff                          GARRETT COYLE
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street NW
                                                 Washington, DC 20005
                                                 Phone: (202) 514-5838
                                                 Fax: (202) 616-8460
                                                 Email: garrett.coyle@usdoj.gov

                                                 Counsel for Defendants
